WRIGHT, J.
The obligation declared upon was executed by one of three partners, in the partnership name. Such instrument obliges only the person who signs and seals it — it is his act and deed, and not that of his co-partners. It is suggested that the allegation, sealed with their seal, is to be understood as charging that the instrument was sealed by each individual using a common seal. The rule is to construe pleadings most strongly against the pleader To subject this declaration to that rule, would make the allegation, that the seal was a common, not an individual seal. Co-partners, unless incorporated, can have no common seal. This instrument is not the joint instrument of the defendants; but only that of the co-partner who signed and sealed it. A case might exist where the individual seal of one of several obligers was .used by each, which would be good against each, because when so used, it is the seal of each, but tha,t is not this case; 1 Black. R. 103. The writ of error is refused, (See infra, p. 118.)